          Case 2:20-cv-00522-WBS-EFB Document 8 Filed 04/17/20 Page 1 of 1

 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
 9
10                                 ) Case No.: 2:20-cv-00522-WBS-EFB
     RUSSELL STEPHEN, Individually )
11   and On Behalf of All Others   ) ORDER GRANTING THE
     Similarly Situated,             VOLUNTARY DISMISSAL OF
12                                 ) VITACOST.COM, INC. WITHOUT
                                   ) PREJUDICE
13                  Plaintiff,     )
14   v.                            )
                                   )
15   NUCELL LLC d/b/a NUCELL       )
16   LABS and VITACOST.COM, INC., )
                                   )
17                  Defendants.    )
18
19        Based upon the Voluntary Dismissal, and good cause, this Court hereby
20   orders Defendant Vitacost.com, Inc. to be, and is, dismissed without prejudice as to
21   Plaintiff’s individual claims and without prejudice to the putative class’s claims.
22
23        IT IS SO ORDERED.
24   Dated: April 16, 2020
25
26
27
28
     PROPOSED ORDER                            1
